Exhibit 10.54

NEW YORK STOCK EXCHANGE AND SUBSIDIARY COMPANIES

SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

(Amended and Restated Effective as of January 1, 2008)

AMENDMENT NUMBER ONE

WHEREAS, the New York Stock Exchange, Inc., succeeded effective March 7, 2006 by
New York Stock Exchange LLC, Inc. (the “Company”), established the New York
Stock Exchange and Subsidiary Companies Supplemental Executive Savings Plan
(formerly the New York Stock Exchange, Inc. Supplemental Executive Savings Plan)
(the “Plan”), which Plan has been amended from time to time, and was most
recently amended and restated as January 1, 2008; and

WHEREAS, the Company wishes to make certain amendments to the Plan to reflect
final Treasury regulations under Section 409A of the Internal Revenue Code of
1986, as amended; and

WHEREAS, the Company delegated to NYSE Group, Inc. the right to amend the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2008:

1. The following language is added to the end of Section 1(b) of the Plan:

The Committee is authorized to amend the provisions of the Plan at any time and
in any manner without the consent of Participants solely to comply with the
requirements of Section 409A of the Code and to avoid the imposition of an
excise tax under Section 409A on any payment to be made hereunder, provided that
there is no reduction in the benefits provided hereunder. Notwithstanding the
foregoing, in no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A.



--------------------------------------------------------------------------------

2. Section 2(j) of the Plan is amended to read as follows;

“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) an incapacity for
which the Participant is receiving, for at least three months, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, disability benefits under the Employer’s Long Term Disability
Plan (or would be eligible to receive such benefits if the Participant had
participated in such plan) or for which the Participant is receiving Social
Security disability benefits.

3. Sections 8(a), (b) and (c) of the Plan are amended to read as follows:

(a) Upon a Participant’s election to participate in the Plan, he shall make
elections to receive his Supplemental Account and his Special RAP Contributions
Account either in a lump sum distribution or approximately equal annual
installments over a period of 2 to 20 years, as elected by the Participant. Each
such distribution shall be paid or commence on (i) the first day of the month
coincident with or next following the Participant’s Termination of Employment
(other than by reason of death), (ii) the January 1 next following his
Termination of Employment or (iii) the first day of the month coincident with or
next following the first anniversary of his Termination of Employment, as
elected by the Participant. The Supplemental Account and Special RAP
Contributions Account of a Participant who elects to receive annual installment
payments from such accounts shall continue to be credited with Earnings until
the final installment is paid. Each installment elected by the Participant shall
equal the balance in the Participant’s Supplemental Account and Special RAP
Contribution Account immediately prior to the date of distribution, divided by
the number of unpaid installments and shall be paid on the annual anniversary of
the first installment, until all installments elected by the Participant have
been paid. Notwithstanding the foregoing, the time and form of payment
distribution election applicable to a Participant’s Supplemental Account,
including any separate plan encompassed within the Plan or sub-account, must be
identical. However, a Participant may make different time and form of payment
elections for his Supplemental Account and Special RAP Contributions Account. If
a Participant does not make a distribution election with respect to the time and
form of payment of his Supplemental Account and Special RAP Contributions
Account, the amount credited to such accounts shall be paid to him as follows:
(i) to the extent applicable, with respect to a Participant who incurs a
Separation from Service prior to December 31, 2008, pursuant to the distribution
election made by the Participant with respect to the Supplemental Benefits
payable to him under the Grandfathered Plan, except that installments shall be
paid at the time and in the manner described in this Section 8(a); or (ii) in a
single lump sum payment to be made on the first day of the month coincident with
or next following his Termination of Employment (other than by reason of death).
Notwithstanding the foregoing provisions, in no event shall any distribution
commence to be made to any Participant who is a “Specified Employee” prior to a
date that is six months after the date of such Participant’s Termination of
Employment unless the termination is due to



--------------------------------------------------------------------------------

Disability or death. Any distribution which would have been made during such
six-month period beginning with the date of the Participant’s Termination of
Employment, had the Participant not been a Specified Employee, shall be made on
the six-month anniversary of such Specified Employee’s Termination of
Employment.

(b) A Participant may change an existing distribution election regarding the
time and form of payment of his Supplemental Account or Special RAP
Contributions Account and make a new election from among the available options
set forth in Section 8(a) above by filing the prescribed form with the Committee
at least one (1) year prior to the Participant’s Termination of Employment (“One
Year Rule”); provided, however, that the foregoing rule shall not apply to
changes in distribution elections made by Participants prior to December 31,
2008. Effective for Supplemental Plan Years beginning on or after January 1,
2009, in addition to the One Year Rule, a change in a distribution election
shall not be given effect under the Plan unless (i) the new election is made at
least 12 months prior to the date that the distribution would otherwise
commence; (ii) the new election delays the commencement of the distribution to
the Participant by five years from the date that the distribution would
otherwise have been made pursuant to the Participant’s initial election or any
subsequent election, as the case may be; and (iii) the new election does not
become effective until 12 months after the date that it is made. Notwithstanding
the foregoing provisions, in no event shall any distribution commence to be made
to any Participant who is a “Specified Employee” prior to a date that is six
months after the date of such Participant’s Termination of Employment unless the
termination is due to Disability or death. Any distribution which would have
been made during such six-month period beginning with the date of the
Participant’s Termination of Employment, had the Participant not been a
Specified Employee, shall be made on the six-month anniversary of such Specified
Employee’s Termination of Employment.

(c) Subject to the provisions of Section 8(d) below, a Participant shall have
the right, in a writing filed with the Committee, to make an election, prior to
his Termination of Employment, to have the portion of his Supplemental Account
and Special RAP Contributions Account that is payable at his death to be paid to
his Beneficiary in a lump sum distribution or approximately equal annual
installments, over a period of 2 to 20 years as elected by the Participant. Each
installment elected by the Participant shall equal the balance in the
Participant’s Supplemental Account and Special RAP Contribution Account
immediately prior to the date of distribution, divided by the number of unpaid
installments and shall be paid on the annual anniversary of the first
installment, until all installments elected by the Participant have been paid.
Each such distribution shall be paid or commence on (i) the first day of the
month coincident with or next following his death, (ii) the January 1 next
following his death or (iii) the first day of the month coincident with or next
following the first anniversary of his death, as elected by the Participant.
Such elections (or any election to revoke or change a prior election) must be
made and filed with the Committee at least one year prior to the earlier of the
Participant’s death or Termination of Employment in order to be given effect
under the Plan. Notwithstanding any contrary provision in this Section 8(c), in
the event that a distribution election is not on file under the Plan for a
Participant at the time of his death, the Supplemental Account and Special RAP
Contributions Account payable on behalf of



--------------------------------------------------------------------------------

such deceased Participant shall be paid to his Beneficiary in accordance with
the Participant’s election under the Grandfathered Plan, if applicable, except
that installments shall be paid in the manner described in this Section 8(c),
or, in a single lump sum on the first day of the month following the
Participant’s death.

4. Except where otherwise expressly amended herein, the Plan is hereby ratified
and confirmed and shall continue in full force and effect.

IN WITNESS WHEREOF, the New York Stock Exchange LLC. has caused this Amendment
to be executed by the undersigned duly authorized officer on this 22nd day of
December, 2008.

 

New York Stock Exchange LLC By:   Leroy M. Whitaker, Leroy M. Whitaker, Senior
Vice-President